United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant (Executrix of the Estate of W.L.,
widower of the employee, E.L.)
and
DEPARTMENT OF THE ARMY, WALSON
ARMY HOSPITAL, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1941
Issued: July 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2010 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs (OWCP) dated April 8, 2010 and a May 11, 2010 decision
that denied her request for a hearing. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that the
employee sustained a recurrence of total disability on April 8, 1992; and (2) whether OWCP
properly denied appellant’s hearing request.

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant’s attorney asserts that the medical evidence establishes that the
employee was totally disabled beginning April 8, 1992 and that OWCP erred in denying
appellant’s request for an oral hearing.
FACTUAL HISTORY
On December 27, 1965 the employee, then an 18-year-old clerk typist, injured her left
knee when she fell at work. The claim was accepted for dislocation of the left knee and she
underwent a left medial meniscectomy on March 17, 1966. The employee returned to her
regular duties without restrictions and in 1984, while playing recreational softball at a local
township, she stepped in a hole and reinjured her left knee. She resigned from federal
employment on March 23, 1990. The employee underwent a second left knee arthroscopic
procedure on April 8, 1992.
On November 4, 2000 the employee filed a recurrence claim, stating that she sustained a
recurrence of disability on April 8, 1992 and noted that her left knee condition had deteriorated
and was now painful. She described the 1984 softball injury and stated that she fell on her left
knee in 1993. In an attached statement, the employee stated that she left federal employment on
March 1990 to further her education and that the 1984 injury was not work related but the fall
aggravated her knee because she had no knee cartilage due to the 1965 employment injury. She
stated that she returned to full duties after the 1965 employment injury and did not work after she
resigned from federal service in 1990. The employee maintained that her condition gradually
worsened such that activities became limited and her knee became more painful. She asserted
that her present degenerative knee arthritis was related to the December 27, 1965 employment
injury.
The employee submitted a November 7, 1989 report, in which Dr. Gregory S. Maslow, a
Board-certified orthopedist, advised that she had increased pain and degenerative change in her
left knee as a consequence of a previous meniscectomy and a number of previous injuries.
Dr. Maslow provided physical examination findings and changed her medication. In a
November 27, 1989 report, Dr. Craig R. Rosen, Dr. Maslow’s associate who is a Board-certified
orthopedist, noted that the employee had some relief from new medication and advised that she
would need surgery if her condition worsened. In a July 25, 2000 report, Dr. Rosen noted that he
had reviewed records regarding the 1965 injury and that she was first seen in his office on
November 7, 1989. He stated that on April 8, 1992 the employee underwent left knee
arthroscopy with chondroplasty of the medial joint and lateral femoral condyle and patella
shaving and thereafter had physical therapy. Dr. Rosen noted that she improved but had
persistent pain and that she would require total knee replacement (TKR) in the future. He
advised that she was next seen in January 1999 at which time there was diminished left knee
range of motion with x-ray evidence of degenerative arthritis. Dr. Rosen opined that the
degenerative arthritis and 1992 surgery were causally related to the 1965 knee injury. He
advised that, when the employee was seen on May 15, 2000, her condition was basically
unchanged and advised that she would need TKR in the very near future.
A telephone conference was held on November 22, 2000 between the employee and
OWCP’s claims examiner. The employee again described the 1965 and 1984 injuries. In a

2

January 4, 2001 report, Dr. Rosen advised that the employee was having increasing problems
with her left knee and was not ready to undergo surgery.
On January 16, 2001 OWCP accepted that the employee sustained a left knee meniscus
tear on December 27, 1965 and referred her to Dr. Howard Zeidman, a Board-certified
orthopedic surgeon. In a February 12, 2001 report, Dr. Zeidman noted his review of the medical
record, the statement of accepted facts and the history of injury. He provided physical
examination findings including limitation of left knee motion and muscle atrophy in the left leg.
Dr. Zeidman noted x-ray findings and clinical signs of progressive degenerative arthritis of the
knee which he opined was gradual and progressive damage due to the 1965 employment injury.
He concluded that the employee continued to need medical treatment for her knee and would
need a TKR at some point. In an attached work capacity evaluation, Dr. Zeidman advised that
she could work eight hours a day with walking restricted to two hours daily and standing to three
hours and no pushing, pulling, squatting, kneeling or climbing.
In a March 5, 2001 report, Dr. Rosen advised that the employee had continuing left knee
complaints due to osteoarthritis and on March 19, 2001 noted that she was having problems with
her left shoulder.2 On May 7, 2001 he again described her left knee condition.
By letter dated July 23, 2001, OWCP informed the employee that the April 8, 1992
recurrence was accepted and she was advised to file a claim for compensation.3 On August 2,
2001 the employee filed a claim for compensation for the period April 8, 1992 to August 2, 2001
and submitted an August 23, 2001 report in which Dr. Rosen noted the history of injury and
described his treatment since 1989. Dr. Rosen stated that the employment injury led to the
employee’s progressive knee degeneration and that she would need TKR in the future. By report
dated December 13, 2001, he reiterated his recommendations and conclusions and advised that
the employee needed a TKR for the degenerative disease in her left knee, causally related to the
December 27, 1965 employment injury.
On January 25, 2002 Dr. Rosen performed left TKR. The employee died on February 3,
2002, while still hospitalized following the surgery.4 The death certificate listed the immediate
cause of death as pseudomembranous colitis. The employee’s widower was appointed
administrator of her estate and on February 20, 2002 filed a survivor’s claim.5
On March 25, 2002 OWCP provided Dr. Zeidman with Dr. Rosen’s reports dated
subsequent to his examination and advised him of the employee’s surgery and death. It asked
Dr. Zeidman to provide an opinion as to when she “was no longer totally disabled.” In an
2

There is no indication that a left shoulder condition has been accepted as employment related.

3

A copy of the July 23, 2001 letter is not found in the case record. It is, however, referenced in a July 26, 2001
letter to the employee’s congressional representative.
4

The employee had been transferred to a rehabilitation unit following surgery and developed intractable nausea
and vomiting. She was admitted to the intensive care unit where she was treated until she died. The autopsy report
listed the final cause of death as pseudomembranous colitis with megacolon, acute peritonitis and septic shock.
5

He filed a second survivor’s claim on September 29, 2004.

3

April 5, 2002 response, Dr. Zeidman stated that, from his review of Dr. Rosen’s reports, the
employee had a progressive increase in symptomatology following his examination on
February 12, 2001 and that since Dr. Rosen noted that she was having continuous problems and
since she died in the hospital following TKR surgery, she had never reached a state in which she
was no longer totally disabled.
The widower died on June 24, 2005. His niece, appellant in this case, was appointed
executrix of his estate. By letter dated December 10, 2009, OWCP informed her that the
widower was entitled to survivor benefits for the period February 3, 2002 to June 24, 2005 and
that, while recurrence of a medical condition was accepted as of April 13, 1992, the record
contained insufficient medical evidence to show that the employee was disabled from work
beginning in 1992. Appellant was afforded 30 days to submit additional medical information.6
By decision dated April 8, 2010, OWCP denied the employee’s recurrence claim for
monetary compensation for the period April 8, 1992 to January 25, 2002 on the grounds that the
medical evidence did not support that the employee was totally disabled from work. On
April 19, 2010 appellant, through her attorney, requested a hearing. By decision dated May 11,
2010, OWCP denied the hearing request. It noted that the right to a hearing applied to injuries
occurring on or after July 4, 1966 and, in the instant case, the employee’s injury occurred on
December 27, 1965. Appellant was thus not entitled to a hearing as a matter of right. OWCP
exercised its discretion and found that the merit issue could be addressed with a reconsideration
request.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.”7 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial, reliable
and probative evidence that the disability for which she claims compensation is causally related to
the accepted injury. This burden of proof requires that an employee furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.8 Where no such rationale is present, medical evidence
is of diminished probative value.9
Under FECA, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
6

The widower’s estate was paid survivor benefits on December 14, 2009.

7

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

8

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

9

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.10 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that the employee sustained a
recurrence of total disability on April 8, 1992 caused by the accepted December 27, 1965
employment injury such that she would be entitled to monetary compensation. The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.12 Medical opinion evidence must be of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.13
The accepted conditions in this case are left knee dislocation and left knee meniscus tear.
The employee resigned from the employing establishment on March 23, 1990 and on
November 4, 2000, filed a recurrence claim. On August 2, 2001 she filed a claim for
compensation beginning on April 8, 1992. The employee died on February 3, 2002, following
TKR surgery. Her widower pursued the recurrence claim until his death on June 24, 2005.
Appellant, the widower’s niece and executrix of his estate, is now pursuing the recurrence claim.
The record includes a number of reports from Dr. Rosen, the employee’s attending
orthopedist, who treated her from 1989 and performed the TKR shortly before her death. While
Dr. Rosen described increasing complaints of left knee pain through the years and diagnosed
degenerative arthritis of the knee, at no time did he advise that the employee was totally disabled
or discuss her ability to work. Whether a particular injury causes an employee to be disabled for
employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence14 and medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited

10

20 C.F.R. § 10.5(f); Cheryl Decavitch, 50 ECAB 397 (1999).

11

Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Sandra D. Pruitt, 57 ECAB 126 (2005).

13

Roy L. Humphrey, 57 ECAB 238 (2005).

14

Tammy L. Medley, 55 ECAB 182 (2003).

5

probative value on the issue of causal relationship.15 Dr. Rosen’s reports are therefore
insufficient to establish that the employee was totally disabled.
Likewise, the reports of Dr. Zeidman, OWCP’s referral orthopedist, are insufficient to
establish total disability. In the work capacity evaluation accompanying his February 12, 2001
report, he advised that appellant could work eight hours a day. While Dr. Zeidman provided
restrictions to walking, standing, pushing, pulling, squatting, kneeling and climbing, these are not
requirements of her sedentary clerical position.16 He, however, advised on April 5, 2002 that the
employee would have been totally disabled from the date of the TKR surgery on January 25,
2002 until she died on February 3, 2002. The employee would therefore be entitled to total
disability compensation for this brief period.
LEGAL PRECEDENT -- ISSUE 2
OWCP, in its broad discretionary authority in the administration of FECA, has the power
to hold hearings in certain circumstances where no legal provision was made for such hearings
and must exercise this discretionary authority in deciding whether to grant a hearing. It has the
discretion to grant or deny a hearing request on a claim involving an injury sustained prior to the
enactment of the 1966 amendments to FECA, which provided the right to a hearing, when the
request is made after the 30-day period established for requesting a hearing or when the request
is for a second hearing on the same issue.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for a hearing. As the
Board held in Rudolph Bermann,18 FECA conferred no right to hearing before OWCP until the
enactment of the amendment in 1966. As the amendment was not retroactive, there is no right to
a hearing for pre-1966 injuries, although OWCP can grant a hearing in such a case in the
exercise of its discretion. Here, the employment injury occurred on December 27, 1965, before
the enactment of the 1966 amendments. In its May 11, 2010 decision, OWCP properly found
that appellant was not entitled to a hearing as a matter of right. It exercised its discretion and
concluded that the merit issue could be addressed with a reconsideration request. The evidence
of record does not indicate that OWCP committed any act in connection with its denial of
appellant’s request for a hearing which could be found to be an abuse of discretion. OWCP
therefore properly denied her request.19

15

Willie M. Miller, 53 ECAB 697 (2002).

16

Dr. Zeidman also did not explain how the work-related knee injury restricted her from pushing and pulling.

17

D.M., Docket No. 08-1814 (issued January 16, 2009).

18

26 ECAB 354 (1975).

19

See Bernice R. Krippendorf, 33 ECAB 587 (1982).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
employee sustained a recurrence on April 8, 1992 but did establish that the employee would be
entitled to wage-loss compensation for the brief period from the date of her surgery on
January 25, 2002 until she died on February 3, 2002. The Board also finds that OWCP properly
refused to reopen appellant’s case for further consideration of the merits of the claim pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed and the April 8, 2010 decision is affirmed as
modified.
Issued: July 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

